Exhibit 99.1 Company / Investor Contact: Tom Wirth EVP & CFO 610-832-7434 tom.wirth@bdnreit.com Brandywine Realty Trust Announces $0.32 FFO per Diluted Share for the Second Quarter 2016, 2016 Adjusted FFO Guidance Remains Unchanged at $1.26 to $1.32 per Diluted Share Radnor, PA, July 20, 2016 — Brandywine Realty Trust (NYSE:BDN) today reported its financial and operating results for the three and six-month periods ended June 30, 2016. Management Comments “Our second quarter was highlighted by continued progress of our business plan execution by the completion of the office portion of FMC Tower with our anchor tenant taking occupancy in May,” stated Gerard H. Sweeney, President and Chief Executive Officer of Brandywine Realty Trust.“We continue to execute on our 2016 operating goals and we are now 97% complete with our 2016 speculative revenue target.During the quarter, we continued to improve our balance sheet with additional sales totaling $60.5 million increasing our 2016 cumulative sales to $824.4 million and are now 97% complete with our $850 million sales goal for 2016.In addition, we are confirming our current FFO guidance range of $1.26 to $1.32 per diluted share.” Second Quarter Highlights Financial Results § Funds from Operations (FFO); $57.4 million, or $0.32 per share. § Net loss to common shareholders; ($3.1 million), or ($0.02) per share.
